FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 15, 2021

                                      No. 04-20-00391-CV

               IN THE ESTATE OF SHIRLEY L. WIATREK, DECEASED,

                        From the County Court, Karnes County, Texas
                               Trial Court No. PR-2019-0025
                        Honorable John D. Hutchinson, Judge Presiding


                                         ORDER
        Counsel for appellee, Stepahanie S. Bascon, has filed a motion to withdraw and substitute
counsel in this appeal. Texas Rule of Appellate Procedure 6.5(b) provides that a motion to
withdraw and substitute counsel “must be delivered to the party in person or mailed—both by
certified and by first-class mail—to the party at the party’s last known address.” TEX. R. APP. P.
6.5(b),(d). Ms. Bascon’s motion does not show that she has complied with Rule 6.5(b).
Accordingly, the motion to withdraw will be denied, unless Ms. Bascon files, on or before
January 22, 2021, an amendment or supplement to her motion demonstrating her compliance
with Rule 6.5(b).


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court